DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheok et al. (US 20050289590 A1) hereinafter Cheok, in view of Lyons (US 20190371071 A1), further in view of Williams et al. (US 20120223943 A1) hereinafter Williams.

Regarding claim 1, Cheok discloses a simulation system (Cheok, fig.21 gaming system 210), comprising: a controller (Cheok, fig.21 CPU 211) that refers to a detection result of a detector (Cheok, [0109] tracking marker on different sides of a cube), the detector configured to detect a portable unit (Cheok, CUBE See fig.3).
Cheok does not explicitly prepared to create a simulation of an object, and controls a display device to show an image related to the object.
Lyons discloses prepared to create a simulation of an object (Lyons, fig.5 #515-#530 the position/orientation of a virtual object is being updated/changed based on detected movement of a cube. The virtual object could be a building that is being rotated), and controls a display device to show an image related to the object (Lyons, see fig.6a-7 displayed on mobile phone).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Cheok with the teachings of Lyons since they are both analogous in virtual reality related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Cheok with the teachings of Lyons in order to provide a system that allows for both the ability to see fine detail through examination of a virtual object naturally in a user's hand combined with the ability to precisely place the virtual object in the user's environment independent of a planar surface. 
The combination of Cheok and Lyons does not explicitly disclose a simulation of a building. (Williams, fig.10 a layout on table 1002 is simulated into retail store on electronic display 1022)

One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Cheok and Lyons with the teachings of Williams in order to usefully visualize what a building would look like and its impact.

Regarding claim 2. The simulation system according to claim 1, wherein the controller controls the display device to show at least one of the image of the building or an image of an outdoor facility.  (Williams, fig.11 retail stores that are part of a shopping mall building whose layout is on the table 1114. Further, fig.11 #1124 is an environment display, here outdoor) Same rationale as claim 1

Regarding claim 3. The simulation system according to claim 1, the controller further controls the display device to show additional information associated with the building in addition to the image related to the building. (Williams, [0060] to better evaluate the presentation of product items on particular shelves or at particular locations, sales data for the displayed products or categories may be overlaid on the virtual retail environment in proximity to those products or categories) Same rationale as claim 1Regarding claim 5. The simulation system according to claim 1, further comprising a layout portion configured to hold the portable unit. (Williams, [0029] sketch or arrangement of stores) Same rationale as claim 1

claim 1, further comprising the portable unit. (Cheok, CUBE See fig.3) Same rationale as claim 1

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheok et al. (US 20050289590 A1) hereinafter Cheok, in view of Lyons (US 20190371071 A1), further in view of Williams et al. (US 20120223943 A1) hereinafter Williams, further in view of Woo (US 20100315418 A1).

Regarding claim 4, the combination of Cheok, Lyons and Williams does not explicitly disclose the simulation system according to claim 1, further comprising a displayed portion in which the image is shown.
However, Woo discloses the simulation system according to claim 1, further comprising a displayed portion in which the image is shown. (Woo, see fig.11 a map (here interpreted as display portion) with virtual object such buildings being placed the map at predetermined position [0068]).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Cheok, Lyons and Williams with the teachings of Woo since they are all analogous in virtual reality related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Cheok, Lyons and Williams with the teachings of Woo in order to develop a cooperative environment that allows users to share and convert personalized results while interacting with each other, which enables the users to make 

Regarding claim 6. The simulation system according to claim 4, further comprising: a layout portion configured to hold the portable unit (Williams, fig.10 #1004-1012 are part of an arrangement/sketch); and a table (Williams, fig.10 #1002), wherein the displayed portion (Woo, see fig.11 a map (here interpreted as display portion) with virtual object such buildings being placed the map at predetermined position [0068]) and the layout portion are arranged on the table (Williams, [0029] sketch or arrangement of stores).  Same rationale as claim 4

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheok et al. (US 20050289590 A1) hereinafter Cheok, in view of Lyons (US 20190371071 A1), further in view of Williams et al. (US 20120223943 A1) hereinafter Williams, further in view of Sato et al. (US 20140285400 A1) hereinafter Sato.

Regarding claim 8, the combination of Cheok, Lyons and Williams does not explicitly disclose the simulation system according to claim 7, wherein the portable unit includes an image display section that displays an image related to an element of a building.  
	Sato discloses the simulation system according to claim 7, wherein the portable unit includes an image display section that displays an image related to an element of a building. (Sato, [0072]-[0074] cube in fig.1 is the portable unit with display section 22A-22C. In fig.8, images are displayed on different surfaces of the cube, images are displayed. Images could be of a building).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Cheok, Lyons and Williams with the teachings of Sato since they are all analogous in virtual reality related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Cheok, Lyons and Williams with the teachings of Sato in order to provide a display sections included on all surfaces of a cube with the point of cooperative operations by communicating with mobile terminals such as tablet terminals, mobile phone terminals or smart phones.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, there are no prior arts teaching alone or in combination the feature “The simulation system according to claim 8, wherein the portable unit further includes an identification section that indicates identification information corresponding to the image.”  

Regarding claim 10, the claim is allowable because it depends on allowable claim 9.
Conclusion
is as follows:
US 20050017921 A1 a display apparatus in which there is no change of a display direction, even if a up/down relation of display apparatuses which are combined in a shape of a cubic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/7/2022